NO. 12-15-00160-CR

                           IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

BRADLEY GRAHAM,                                   §       APPEAL FROM THE 217TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Appellant was convicted of
felony theft and was sentenced to imprisonment for eighteen years. Appellant timely filed a
notice of appeal.
        To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed
by an appellant in a criminal case must bear the trial court’s certification of the appellant’s right
to appeal under Texas Rule of Appellate Procedure 25.2(a)(2). TEX. R. APP. P. 25.2(d). The
certification should be part of the record when the notice is filed, but may be added by timely
amendment or supplementation. Id. Appellant’s notice of appeal does not include the required
certification.
        On October 5, 2015, this court notified Appellant through his counsel, pursuant to Texas
Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal does not include the
required trial court certification. The notice also informed Appellant that the appeal would be
dismissed unless, on or before October 15, 2015, the clerk’s record was amended to include the
required certification.
        The October 15, 2015 deadline has expired, and the clerk’s record has not been amended
to provide the required certification. Therefore, the appeal is dismissed for want of jurisdiction.
Opinion delivered October 21, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 21, 2015


                                        NO. 12-15-00160-CR


                                      BRADLEY GRAHAM,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 217th District Court
                       of Angelina County, Texas (Tr.Ct.No. 2011-0160)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.